Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Thomson et al., US 20120161022 A1)[cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a non-attenuated beam resulting from a transmission of the first light beam without passing through said matter flux; wherein the light sensor is a one-dimensional light sensor; and wherein the optical connector is positioned relative to the one-dimensional light sensor such that the center of the optical connector is aligned with the center of the one-dimensional light sensor, such that the non-attenuated beam is 
As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a non-attenuated beam resulting from a transmission of the first light beam without passing through said matter flux; wherein the light sensor is a one-dimensional light sensor; and wherein the optical connector is positioned relative to the one-dimensional light sensor such that the center of the optical connector is aligned with the center of the one-dimensional light sensor, such that the non-attenuated beam is spectrally directed towards a first part of the one-dimensional light sensor and such that the attenuated beam is spectrally directed towards a second part of the one-dimensional light sensor; wherein the measuring comprises measuring the matter flux as a function of the attenuated beam received by the first part of the one-dimensional light sensor and of the non-attenuated beam received by the second part of the one-dimensional light sensor” along with all other limitations of the claim. 

Thomson only teaches: Fibreoptic output 44 optically connects the output 40 to projector lens 50. Most preferably, the projector lens 50 includes a 75 mm focal length translatable lens used to collimate the mixed narrow and wide UV spectrum radiation as a generally parallel focused UV beam 26. Where the apparatus 10 is used in the monitoring of coal-fired power plant gas stream 14, the projector lens 50 is most preferably flush mounted by way of a mounting flange assembly 70 (FIG. 8)…¶0033; FIG. 1 shows best the fibreoptic output 46 as being optically connected to the detector 

Claims 2-7 are allowable due to their dependencies. 
The closest references, Thomson et al. and Beurthey et al. (US 20120117793 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886